—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered November 24, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his guilt was not proven by legally sufficient evidence has not been preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that there was legally sufficient evidence, both direct and circumstantial, to establish the essential elements of robbery in the first degree beyond a reasonable doubt. The complainant had ample opportunity to observe the defendant during the course of the robbery and made an unequivocal in-court identification of the defendant as the one who wielded the knife during the robbery (see, People v McNeil, 183 AD2d 790).
Any discrepancies in the testimony of the People’s witnesses *730presented a credibility question to be resolved by the fact-finder whose determination is accorded great weight on appeal and will not be disturbed unless it is clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Despite the defendant’s contrary contentions, there exists no basis for disturbing the jury’s resolution of the credibility issues presented herein. Upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Moreover, the sentence imposed was neither excessive nor unduly harsh (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., Thompson, Joy and Florio, JJ., concur.